     Case 3:14-cr-00658-DMS Document 52-1 Filed 04/30/21 PageID.167 Page 1 of 4




 1                        FORFEITURE ADDENDUM TO PLEAAGRl EM                   _FILED
2                          UNITED STATES v. ISMAEL ZAMBADA-IM •ER t\LAPR               3 0 2021
                                                                                       ',,~;;



3                                 Criminal Case No. 14-cr-00658-DM~          CLERK, U.S. DISTRICT COURT
                                                                          SOUTHERN DISTRICT OF CALIFORNI!
                                                                         BY                          DEPU
4

5           Defendant understands and agrees that this forfeiture addendum to the plea
6 agreement will be filed with the Court at the same time as the filing of the main plea
 7 agreement. The Court at the time of the Fed. R. Crim. P. Rule 11 plea colloquy will have
 8 both the main plea agreement and this addendum before the Court, and any reference during
 9   the hearing to the "plea agreement" will be understood to be a reference to the main plea
10 agreement together with this addendum. Both parties will insure that the Court is aware of
11 and is considering both the plea agreement and this addendum at the Rule 11 hearing. If
12 this issue is not raised by either party at the Rule 11 hearing, any objection relating to that

13 issue will be considered waived.

14          I, the Defendant, certify that I have read the preceding paragraph (or it has been read
15 to me in my native language), and that I have discussed it with my counsel and fully
16 understand its meaning and effect. I am satisfied with~c~~:s:fs representation.

17    tJi
18 Date
         /2. ::;-/2....0 ·2-1
               1          ----
                                                             =1-rJ__
                                                    ISMAEL Z"AMBADA-IMPERIAL
                                                    Defendant
19
20 Acknowledgement by Defense Counsel:

                                                          - ~ 71,1 -
                                                    SAJI~YIL
23                                                  Defense Counsel

24
25
26

27
28
     Case 3:14-cr-00658-DMS Document 52-1 Filed 04/30/21 PageID.168 Page 2 of 4



1          A.    Penalty.
2          In addition to the penalties set forth in the plea agreement, Defendant understands
3 and agrees that forfeiture of property to the United States is a mandatory penalty for the
4 offenses to which he is pleading guilty. Federal law provides for forfeiture to the United
5 States of all proceeds Defendant obtained directly or indirectly from the drug offenses in
6 violation of Title 21, United States Code. Defendant agrees and understands that forfeiture

 7 is a mandatory part of his sentence.
8          B.     Property Subject to Forfeiture.

 9         In addition to pleading guilty to a Superseding Indictment charging Defendant in
10   Counts 2-3 with International Conspiracy to Distribute Controlled Substances and
11   Conspiracy to Import Controlled Substances, as set forth in Section I of the main agreement,
12 Defendant agrees to pay to the United States and forfeit Five Million U.S. Dollars
13   ($5,000,000), which shall be included in the judgment in this case.
14         C.     Bases of Forfeiture.
15         Defendant acknowledges that the forfeiture in the amount of $5,000,000 U.S. Dollars
16 against him represents the moneys subject to forfeiture to the United States as proceeds of
17 illegal conduct in violation of Title 21, United States Code, Section 853 and subject to
18 forfeiture to the United States pursuant to Title 18, United States Code, Section 982.

19         D.     Immediate Entry of an Order of Forfeiture.

20         Defendant consents and agrees to the immediate entry of an order of forfeiture upon
21   entry of the guilty plea. The Defendant agrees that he shall pay this order of forfeiture as
22   follows: the Defendant shall submit a cashier's check payable to "United States Marshals
23   Service" in the amount of Five Million U.S. Dollars ($5,000,000.00) on or before the date of
24   sentencing. Defendant further agrees that upon entry of the order of forfeiture and timely
25   payment of the $5,000,000, such order will be considered final as to defendant's interests.
26   Defendant warrants and represents as a material fact that the $5,000,000 used to pay the
27   forfeiture is in fact proceeds of the offenses to which he is/has pleading guilty, is solely his
28   property, and that no other person or entity has any claim or interest in the same. Defendant

                                                    2
                                                                                    -z-1.
                                                                       Def. Initials _J..___
     Case 3:14-cr-00658-DMS Document 52-1 Filed 04/30/21 PageID.169 Page 3 of 4



1    agrees to immediately withdraw any claims to property directly or indirectly related to the
2    criminal ,conduct seized in connection with this case in any pending administrative and civil
 3 forfeiture proceeding, and consents to the forfeiture of all properties seized in connection
4    with this case to the United States. Defendant agrees to execute any and all documents
 5   requested by the Government to facilitate or complete the forfeiture process. Defendant
 6   further agrees not to contest or to assist any other person or entity in contesting the forfeiture
 7   of the property seized in connection with this case. Defendant further agrees that the
 8   forfeiture judgment imposed by the Court will be (i) subject to immediate enforcement, and
 9   (ii) submitted to the Treasury Offset Program so that any federal payment or transfer of
10 returned property the Defendant receives may be offset and applied to the outstanding

11 balance on the forfeiture.
12          E.    Entry of Orders of Forfeiture and Waiver of Notice.
13          Defendant consents and agrees to the entry of orders of forfeiture for such property
14 and waives the requirements of Federal Rules of Criminal Procedure 32.2 and 43(a)
15   regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture
16 at sentencing, and incorporation of the forfeiture in the judgment. Defendant acknowledges
17   that Defendant understands that the forfeiture of assets is part of the sentence that may be
18 imposed in this case and waives any failure by the Court to advise defendant of this, pursuant
19   to Rule ll(b)(l)(J), at the time the Court accepts the guilty plea.

20          F.     Waiver of Constitutional and Statutory Challenges.

21          Defendant further agrees to waive all constitutional and statutory challenges in any
22   manner (including direct appeal, habeas corpus, or any other means) to any forfeiture carried
23   out in accordance with this agreement on any grounds, including that the forfeiture
24   constitutes an excessive fine or punishment. Defendant agrees to take all steps as requested
25 by the United States to pass clear title to forfeitable assets to the United States, and to testify

26   truthfully in any judicial forfeiture proceeding.

27          G.     Agreement Survives Defendant: No Forfeiture Abatement.

28          Defendant agrees that the forfeiture provisions of this plea agreement are intended

                                                    3                    Def. Initials   I Z 'I
     Case 3:14-cr-00658-DMS Document 52-1 Filed 04/30/21 PageID.170 Page 4 of 4



 1 to, and will, survive defendant, notwithstanding the abatement of any underlying criminal
2 conviction after the execution of this agreement. The forfeitability of any particular property
 3 pursuant to this agreement shall be determined as if Defendant had survived, and that
4 determination shall be binding upon defendant's heirs, successors and assigns until the
 5 agreed forfeiture, including any agreed money amount, is collected in full.
 6         H.    Substitute Assets/Collection of Forfeiture.
 7         Defendant acknowledges and agrees that the forfeiture in this case includes entry of
8 a forfeiture judgment for all proceeds of the offense he received. Interest shall accrue on the
 9 forfeiture from the date of entry of the Order of Forfeiture and shall accrue thereon in
10 accordance with 18 U.S.C. §3612(£) and 28 U.S.C. §1961. The Defendant agrees that the
11 conditions for collection of the forfeiture against any and all other assets and properties
12 under Title 21, U.S.C., Sec. 853(p) exist. The Defendant agrees the United States may take
13 any and all actions available to it to collect the full amount of the forfeiture, including, but
14 not limited to enforcement of the judgment against substitute assets as provided in Title 21,
15 U.S.C. §853(p) and actions available under the Federal Debt Collections Procedure Act.
16         The Defendant understands that the main plea agreement and this addendum embody
17 the entire plea agreement between the parties and supersedes any other plea agreement,
18 written or oral.
19
20 Date                                              ISMAEL ZAMBADA-IMPERIAL
                                                     Defendant
21
22         Acknowledgement by Counsel:

23
24 Date
       0   4IJ,1 I
                 1
                     J,0 1-   l
                                                     SAJI VETTIYIL
                                                     Defense Counsel
25
26
27 Date                                              MATTHEW J. SUTTON
                                                     Assistant United States Attorney
28

                                                 4                     Def. Initials   I   z .I
